DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the combination of all of the genes in Table 10A and all of the miRNA in Table 11A in the reply filed on 7/13/2022 is acknowledged.
Claims 1-2, 4-6,8-9,11,16,18,24-26,31,43-46,48,51 are pending.  Claims 24-26,31,43-46,48,51 are withdrawn as being drawn to a nonelected election.  It is noted that the claims have only been examined and the art recited below is based upon the elected species.
Claims 3,7,10,12-15,17,19-23,27-30,32-42,47,49-50,52-53 are cancelled.
An action on the merits for claims 1-2,4-6,8-9,11,16,18 are set forth below. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. In particular p. 36,39-40 of the specification. 
Improper Markush 
Claims 1-2,4-6,8-9,11,16,18  are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of the combinations of at least one miRNA or at least one gene in claim 1  are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
      A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA or gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the comprise the generic structure of miRNA or gene. The fact that the miRNA and genes have a generic structure per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the  being correlated to metastasis and  they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs or genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that miRNAs or genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited sequences possess the common property of being associated with metastasis.  There is no evidence of record to establish that it is clear from their very nature that the recited markers possess the common property of being having a relationship of metastasis. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,4-6,8-9,11,16,18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2,4-6,8-9,11,16,18  are  indefinite over the recitation of tables in the claims.  As  stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.     
Claim 6 is indefinite over the recitation of one or more genes listed in Table 10A and one or more miRNAs listed in Table 11a.  This phrase is unclear as claim one requires genes OR miRNAs.  As such it is not clear how claim 6 limits claim 1 as claim 1 requires genes or miRNAs whereas claim 6 requires genes and miRNAs. 
Claims 8 is indefinite over “patients who are likely to be healed without the administration of systemic cancer therapy”.  This phrase is not clear as it is not clear the metes and bounds of “likely to be healed”.  It is not clear which patients would be encompassed by this recitation as it is not clear how this determination is measured or classified.  Therefore the metes and bounds are unclear.
claim 18 is unclear as it is not clear which clinical risks are intended to be calculated and as such it is not clear how the claim limits Claim 1.  Therefore the metes and bounds are unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8-9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafnar et al (US Patent Application Publication 2012/0225786 Sept 6, 2012)  in view of  Fricke et al. (Molecular Cancer 2015 Vol 14 p. 151).
The specification provides that the gene and miRNA are from Affymetrix miRNA 4.0 arrays and Illumina Truseq stranded total RNA sequencing (para 70).  As such the genes and miRNA in Table 10a and 11a are known in the prior art.  
With regard to claims 1,4, 6  Rafnar et al. teaches a method of determining expression to determine risk of cancer (abstract).  Rafner et al. teaches performing a sample analysis of samples from colorectal cancer with TruSEQ Illumina sequencing (para 314 table 7) as such suggests detecting the same gene sequences as is recited in the specification.  However, Rafnar et al. does not teach screening and measuring miRNA and although teaches cancer samples does not specifically teach tissue from a metastasis.    
With regard to claim 8-9, Rafnar et al. teaches comparison of cancer patients and therefore teaches a cohort of oligometastic phenotype (para 310-320).  
 With regard to claim 18, Rafnar et al. teaches a method of further performing clinical scores of CA125 levels (para 149). 
With regard to claims 1 and 5-6, Fricke et al. teaches a method of screening and determining expression using Affymetrix miRNA 4.0 arrays (p. 10 2nd column).  As such the method screens all the miRNAs listed in the specificiaotn.  Fricke et al. teaches use of tissue from metastasis samples (p. 2  1st column last paragraph and 2nd columns).
Therefore it would be prima facie obvious to one of ordinary skill in the art the time of effective filing date to screen known samples (e.g. cancer samples) with well known devices that includes expression analysis genes and miRNA.  The ordinary artisan would be motived to determine expression of both the genes of TruSEQ and Affymetrix miRNA to determine expression differences within the sample that would provide data information for cancer samples.  


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafnar et al (US Patent Application Publication 2012/0225786 Sept 6, 2012)  and  Fricke et al. (Molecular Cancer 2015 Vol 14 p. 151) and applied to claims 1, 4-6, 8-9, and 18 and in view Mahr et al (US Patent Application Publication 2017/0096461 4/6/2017).
Rafnar et al. and Fricke et al. teaches methods of detecting expression of the genes and miRNAs in Tables 10a and 11a.  However, the samples used are cancer samples but not liver metastasis and the primary cancer tumor is a colorectal cancer tumor.
With regard to claim 2, Mahr et al. teaches that metastasis from liver associated with colorectal cancer (para 141 and 166) can be screened for whole genome sequencing (para 431).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Rafnar and Fricke to screen other known cancer sample types in a finite number of cancer samples including Mahr et al.  It would be obvious to one of ordinary skill in the art to screen the sample of Mahr et al. as Mahr et al. teaches that the sample expression differences can be detected over the whole genome.  It would be obvious to screen the sample with known arrays in order to determined differences in the sample.  

 Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafnar et al (US Patent Application Publication 2012/0225786 Sept 6, 2012)  and  Fricke et al. (Molecular Cancer 2015 Vol 14 p. 151) and applied to claims 1, 4-6, 8-9, and 18 and in view  Lussier (PLOS One December 2011 Vol 6 p. e28650 cited on IDS). 
Rafnar et al. and Fricke et al. teaches methods of detecting expression of the genes and miRNAs in Tables 10a and 11a.  However, the references do no teach comparison of these expressions with survival rates in samples.
With regard to claims 11 and 16, Lussier et al. teaches comparison of expression levels with oligometastasis and survival (6-7).  Lussier et al. teaches determination with metastasis (p. 8).  Although Lussier does not specifically teach a mean 10 year over survival expectation that is less than 50%, Lussier et al. teaches comparison of samples that have aggressive metastatic disease (p. 10) and therefore teaches samples that will not have an overall survival .
Therefore it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to use the measured expression of Rafnar and Fricke to compare it to known cohorts including cohorts that have no survival expectancy as taught by Lussier.  It would be obvious to the ordinary artisan to modify the method to measure any known cohorts of cancer to ascertain data information on the cancer samples. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/Primary Examiner, Art Unit 1634